      Case 1:19-cv-10533-SN Document 26 Filed 05/11/20 Page 1 of 12



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------x
 LAUREN N. RIVERA

                                    Plaintiff,                  Case No. 19 Civ. 10533 (JMF)

                  - against -

 MICHAEL B. PALILLO, P.C., MICHAEL B.
 PALILLO, as an individual

                                     Defendants.
 -----------------------------------------------------------x

                            SETTLEMENT AGREEMENT AND
                         RELEASE OF WAGE AND HOUR CLAIMS

        This Settlement Agreement and Release of Wage and Hour Claims (“Agreement”),

is entered into by and between Lauren N. Rivera (hereinafter referred to as “Plaintiff” or

“Releasor” or “Employee”), and Defendants Michael B. Palillo, P.C., and Michael B.

Palillo (collectively, “Defendants” or “Employer” or “Releasee”) (Plaintiff and Defendants

are referred to herein as the “Parties”).

        WHEREAS, on November 13, 2019, Plaintiff filed suit for damages titled Lauren

N. Rivera v. Michael B. Palillo, P.C., et al., in the United States District Court for the

Southern District of New York, Civil Action No. 19-CV-10533 (hereinafter referred to as

the “Complaint” or “Lawsuit”), alleging claims for, among other things, unpaid overtime

compensation due under the federal Fair Labor Standards Act and related New York State

Labor Law violations;

        WHEREAS, the Defendants have contested the claims set forth in this suit and deny

any and all liability;
      Case 1:19-cv-10533-SN Document 26 Filed 05/11/20 Page 2 of 12



       WHEREAS, the Parties now desire to settle the claims and to resolve fully all wage

and hour disputes or potential wage and hour disputes between them, which the Plaintiff

had, has or may have, including but not limited to Plaintiff’s claims in the Complaint,

without the time, uncertainty, and expense of further litigation; and,

       NOW, THEREFORE, in consideration of the promises and mutual covenants set

forth in this Agreement, the sufficiency of which is hereby acknowledged, the Parties

hereby agree as follows:

               1. Consideration.

In consideration for signing this Settlement Agreement and Release (hereinafter referred

to as “Agreement”, and complying with the terms and conditions herein, Employer agrees

to pay Employee a total sum of Eight Thousand Six Hundred Thirty-Eight Dollars and

Forty-Seven Cents ($8,638.47) within thirty (30) days after: (a) Employer receives a

signed original of this Agreement; (b) Employer receives Employee’s signed IRS W-4 and

W-9 Tax Form; (c) Employer receives Employee’s attorney’s signed W-9; and, (d) the

Lawsuit (as defined below) has been dismissed with prejudice after the Court approves it

at a fairness hearing or other statutory approval process. Subject to the conditions set forth

herein, the Payment will be delivered to Raymond Nardo, Esq., 129 Third Street,

Mineola, New York 11501, in the form of three (3) checks as follows:

         a. The first check will be in the gross amount of Two Thousand Nine Hundred

             and Eighty Six Dollars and twenty four Cents ($2,986.23), will be made

             payable to Employee and will be subject to normal withholdings based upon

             current W-4, for which a Form W-2 will be issued.




                                              2
      Case 1:19-cv-10533-SN Document 26 Filed 05/11/20 Page 3 of 12



         b. The second check will be in the amount of Two Thousand Nine Hundred and

             Eighty Six Dollars and twenty four Cents ($2,986.24), made payable to

             Employee, which shall represent payment of alleged damages pursuant to

             New York Labor Law §§ 195(1) and 195(3), liquidated and non-wage income

             and interest. These funds will not be subject to withholdings, for which an

             IRS Form 1099 will be issued.


         c. The third check will be in the amount of Two Thousand six hundred sixty six

             Dollars and zero Cents ($2,666.00), made payable to “Raymond Nardo, P.C.”,

             Plaintiff’s counsel, as and for attorneys’ fees and costs, for which an IRS

             Form 1099 will be issued to Employee and Raymond Nardo, Esq.

               Employee will ensure that all taxes relating to payments made pursuant to

the Agreement properly are paid. In the event that any federal, state or local taxing

authority or court determines that taxes, interest and/or penalties are due and owing as a

result of payments made in Paragraph 2(b) and 2(c) hereunder, said taxes, interest, penalties

or other liabilities shall be the sole obligation and liability of Employee, who agrees to hold

harmless and to indemnify Employer from any tax or other related liability, including but

not limited to reasonable attorneys’ fees and disbursement actually incurred.

               2.      No Consideration absent Execution of this Agreement.

Employee understands and agrees that Employee would not receive the Consideration

specified in Paragraph “1” above, except for her execution of this Agreement and the

fulfillment of the promises contained herein.

               3.      Release of Claims. Employee knowingly and voluntarily releases

and forever discharges Michael B. Palillo and Michael B. Palillo, P.C., its current and

                                              3
      Case 1:19-cv-10533-SN Document 26 Filed 05/11/20 Page 4 of 12



former owners, shareholders, affiliates, subsidiaries, divisions, predecessors, insurers,

successors and assigns, and their current and former employees, attorneys, officers,

directors and agents thereof, both individually and in their business capacities, and their

employee benefit plans and programs and their administrators and fiduciaries (collectively

referred to throughout the remainder of this Agreement as “Releasees”), of and from any

and all wage claims, known and unknown, asserted or unasserted, which the Employee

had, has or may have against Releasees as of the date of execution of this Agreement and

Release, including, but not limited to, claims under the Fair Labor Standards Act (“FLSA”),

the New York Labor Law (“NYLL”), or any other wage or compensation related law or

requirement and any implementing wage orders, rules or regulations, including any claims

for attorneys’ fees.

               4.      Acknowledgments and Affirmations.

                       (a)     Employee swears under oath that she has not filed or caused

to be filed, and presently is not a party to any claim against Employer, except this lawsuit,

filed with the United States District Court for the Southern District of New York, Case No.

19-CV-10533 (“Lawsuit”) and a claim for Unemployment Insurance benefits.                This

Agreement represents settlement of a bona fide dispute regarding wages owed and hours

worked; and the parties agree that Employee shall promptly seek Court approval of this

Agreement on the basis that the Agreement is fair and reasonable;

                       (b)     Employee swears under oath that as a result of this

Agreement, she has been paid and/or has received all compensation, wages, bonuses, other

monies to which Employee may be entitled for all work performed and that no other

compensation, wages, bonuses, benefits or other monies are due;



                                             4
      Case 1:19-cv-10533-SN Document 26 Filed 05/11/20 Page 5 of 12



                        (c)     Employee further swears under oath that the sole complaint

and/or lawsuit that she has made and/or filed is the one for allegedly unpaid wages, which

is resolved by this Agreement. She did not report any allegations of wrongdoing by

Employer or its officers to anyone and/or any governmental agency. Both Employer and

Employee acknowledge that this Agreement does not limit either party’s right, where

applicable, to file or participate in an investigative proceeding of any federal, state or local

governmental agency. To the extent permitted by law, Employee agrees that if such an

administrative claim is made, Employee shall not be entitled to recover any individual

monetary relief or other individual remedies relating to work performed, wages or

compensation paid or any similar claim or relief;

                        (d)     Employee swears under oath that she is not a Medicare or

Medicaid beneficiary as of the date of this Agreement and, therefore, no conditional

payments have been made by Medicare or Medicaid;

                        (e)     Employee swears under oath that, as of the date of execution

of this Agreement, she knows of no other individual who has expressed interest in bringing

any claims against Releasees; and,

                5.      Mutual Cooperation.             The Parties agree to fully cooperate

with one another in the preparation of, and/or joint filing of, any and all papers necessary

to obtain the dismissal with prejudice of the Lawsuit. This obligation includes, but is not

limited to, any steps necessary to obtain approval of this Agreement by the Court, including

the filing of the Stipulation of Final Dismissal attached hereto as Exhibit A.

                6.      Governing Law and Interpretation. This Agreement shall be

governed and conformed in accordance with the laws of the State of New York without



                                               5
      Case 1:19-cv-10533-SN Document 26 Filed 05/11/20 Page 6 of 12



regard to its conflict of laws provision to generally and wholly release, settle and waive

any and all claims within its scope. In the event of a breach of any provision of this

Agreement, either party may institute an action specifically to enforce any term or terms

of this Agreement and Release and/or seek any damages for breach after first giving at least

seven (7) business days written notice to the other party of the alleged breach so that the

alleged breach can be remedied. Should any provision of this Agreement be declared

illegal or unenforceable by any court of competent jurisdiction and cannot be interpreted

or modified to be enforceable, excluding the release language, such provision shall

immediately become null and void, leaving the remainder of this Agreement in full force

and effect. The Court shall retain jurisdiction to enforce this agreement.

               7.      Nonadmission of Wrongdoing. The Parties agree that neither this

Agreement nor the furnishing of the consideration for this Agreement shall be deemed or

construed at any time for any purpose as an admission by Releasees of wrongdoing or

evidence of any liability or unlawful conduct of any kind.

               8.      Publicity and Announcements. No Party to this Stipulation,

or third party within their control, shall (orally or in writing) issue any press release,

or otherwise communicate with the media, or publish and/or post, in any form,

written, oral and/or electronic, including but not limited to any social media

publication, communication, and/or platform website (Instagram, Snap Chat,

Facebook, etc.) concerning the existence of this Stipulation, or the subject matter

hereof, except to the extent that such Party is required to make any public disclosure

or filing with respect to the subject matter of this Stipulation (i) by applicable law

or (ii) in connection with enforcing its rights under this Stipulation. The Parties

                                             6
      Case 1:19-cv-10533-SN Document 26 Filed 05/11/20 Page 7 of 12



represent that they have carefully read and fully understand the terms and conditions

of this Stipulation and that they have executed this Stipulation after consulting with

their attorneys concerning their rights and obligations under this Stipulation.

               9.      No Disparagement. No Party to this Stipulation shall make,

publish, or communicate to any person or entity or in any public forum any

comments or statements (written or oral) that denigrate or disparage, or are

detrimental to, the reputation or stature of any other Party or its businesses, or any

of its employees, directors, and/or officers, and existing and prospective clients,

suppliers, vendors, and other associated third parties.

               10.     Counterparts. This Agreement may be executed in any number of

counterparts, each of which shall be deemed to be an original as against any party whose

signature appears thereon, and all of which shall together constitute on and the same

instrument.

               11.     Competency to Waive Claims. Employee is competent to affect a

knowing and voluntary general and unlimited release of all wage claims, as contained

herein, and to enter into this Agreement. She is not affected or impaired by illness, use of

alcohol, drugs, medication or other substances or otherwise impaired. To the contrary, she

has a clear and complete understanding of this Agreement. Employee is not a party to any

bankruptcy, lien, creditor-debtor or other proceeding which would impair the right to settle

all claims, to waive all claims and to indemnify Releasees from any claims by or relating

to Employee. She is doing so after consulting with counsel.

               12.     Execution.



                                             7
      Case 1:19-cv-10533-SN Document 26 Filed 05/11/20 Page 8 of 12



                       (a)     The terms of this Agreement are the product of mutual

negotiation and compromise between the Parties. The meaning, effect and terms of this

Agreement have been fully explained to Employee by her counsel, Raymond Nardo, Esq..

Employee fully understands that this Agreement generally releases, settles, bars and waives

any and all wage or compensation-related claims that Employee possibly could have

against Releasees as of the date of this Agreement. Employee further represents that she

is fully satisfied with the advice and counsel provided by Raymond Nardo, Esq.;

                       (b)     Employee also confirms that she has knowingly, willingly

and voluntarily entered into this agreement, is not under the influence of any drug and/or

medication that would influence her ability to enter into this agreement and has not been

induced by any representation or promise that does not expressly and unequivocally appear

in this Agreement or by any act or omission of Releasees to execute this Agreement and

was not caused to sign this Agreement without the opportunity for or actual consultation

with counsel; and,

                       (c)     Employee fully understands the terms of this Agreement and

has had the benefit of translation service or other assistance to that end.

               13. Amendment. This Agreement may not be modified, altered or changed

except as set forth in paragraph 6, above, or in writing and signed by both Parties wherein

specific reference is made to this Agreement.


               14. Entire Agreement and Remedies. This Agreement sets forth the

entire agreement between the Parties hereto, and fully supersedes any prior agreements or

understandings between the Parties. Any breach or violation of this Agreement by either

party, will be considered a material breach of this Agreement and will entitle the other

                                              8
      Case 1:19-cv-10533-SN Document 26 Filed 05/11/20 Page 9 of 12



party to recover actual damages, if any, caused by the breach or violation that is not

remedied within the seven (7) day written notice period set forth above. In addition, the

non-breaching party may seek legal or equitable relief, including, but not limited to,

injunctive relief or other equitable relief as it may deem appropriate. Each party shall bear

its own legal fees in any such action.




         EMPLOYEE SWEARS THAT SHE HAS CONSULTED WITH
RAYMOND NARDO, ESQ., PRIOR TO SIGNING THIS AGREEMENT.

          EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT RELEASE INTENDING
TO WAIVE, SETTLE AND RELEASE ALL WAGE CLAIMS EMPLOYEE HAS
OR MIGHT HAVE AGAINST RELEASEES AS DISCUSSED IN THIS
AGREEMENT.




                                             9
Case 1:19-cv-10533-SN Document 26 Filed 05/11/20 Page 10 of 12
Case 1:19-cv-10533-SN Document 26 Filed 05/11/20 Page 11 of 12




EXHIBIT A




                             11
Case 1:19-cv-10533-SN Document 26 Filed 05/11/20 Page 12 of 12
